Citation Nr: 0413008	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  99-05 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for herpes rated as 
noncompensably disabling on appeal from the initial grant of 
service connection.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, rated as 10 percent disabling 
on appeal from the initial grant of service connection.

4.  Entitlement to service connection for a right foot and 
ankle disorder.

5.  Entitlement to service connection for a right shoulder 
disorder.

6.  Entitlement to service connection for tendonitis of the 
right hand.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to April 
1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In a May 2003 decision and remand, the Board 
remanded the above issues to the RO for additional action.  
The developmental history of the case is provided in the May 
2003 Board decision.  The case has been returned to the Board 
for further consideration.

This decision will address the issues of entitlement to an 
increased disability rating for herpes and service connection 
for hypertension.  The remaining issues will be remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the veteran if further action is required on his part.  




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The ulcers from the herpes outbreak were on a nonexposed 
surface or small area.

3.  The area of coverage of the documented outbreak of herpes 
was likely less than 5 percent of body area and the veteran 
indicated only topical therapy was being used.

4.  Hypertension was not present during service.

5.  Hypertension is not related to service.

6.  Hypertension was not present within one year of discharge 
from service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected herpes have not been met. 38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic Code 
7806 (2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2003).

2.  Hypertension was not incurred or aggravated during active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating

The veteran contends, in essence, that his herpes is more 
severe than reflected by the noncompensable disability rating 
assigned. 

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  Accordingly, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2003) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Where the Schedule does not list a specific disability, the 
disability will be rated under criteria where the functions 
affected, anatomical localization, and symptomatology are 
analogous.  38 C.F.R. § 4.20 (2003). 

In this case, the veteran testified that he experienced 
manifestations of itching and skin sores.  Such disability is 
best rated analogously to eczema, under 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7806.  Eczema is similar to herpes, in 
that it includes manifestations of open sores and itching as 
well as constitutional involvement at a more severe level.


Under the criteria in effect prior to August 30, 2002, eczema 
with slight, if any, exfoliation, exudation or itching, and 
if on a non-exposed surface or small area, warrants a 
noncompensable evaluation. With exfoliation, exudation or 
itching and if involving an exposed surface or extensive 
area, a 10 percent evaluation is assigned. A 30 percent 
evaluation is assigned where there is exudation or constant 
itching, extensive lesions, or marked disfigurement; and a 50 
percent evaluation is assigned where there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or where the condition is exceptionally 
repugnant. A note to 38 C.F.R. § 4.118 provides that the most 
repugnant conditions may be submitted for central office 
rating with several un-retouched photographs. 38 C.F.R. § 
4.118, DC 7806.

Under the current criteria in effect on and after August 30, 
2002, DC 7820 directs that for infections of the skin not 
listed elsewhere (including bacterial, fungal, viral, 
treponemal and parasitic diseases), the disease is to be 
rated as disfigurement of the head, face or neck (DC 7800); 
scars (DCs 7801, 7802, 7803, 7804, or 7805), or; dermatitis 
(DC 7806), depending upon the predominant disability. See 67 
Fed. Reg. 49590-49599 (2002).

On August 30, 2002, new rating criteria for skin disabilities 
became effective.  67 Fed.Reg. 49,590 (2002).  Under the 
revised criteria of Diagnostic Code 7806 for dermatitis or 
eczema, a 60 percent rating is warranted where more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required during the past 12-month period.  A 30 
percent rating is warranted where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 10 percent rating is warranted where 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas are affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past 12-month period.  A noncompensable rating is 
warranted where less than 5 percent of the entire body or 
less than 5 percent of exposed areas are affected, and; no 
more than topical therapy is required during the past 12-
month period.  The disability may also be rated as 
disfigurement of the head, face, or neck (DC 7800) or scars 
(DC's 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2003).

The veteran is entitled to have his claim evaluated under 
both the old and the new rating criteria, and have the 
criteria most favorable to his claim applied.  However, where 
the amended regulations expressly provide an effective date 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  38 U.S.C.A. 
§ 5110(g) (West 2002) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).  Therefore, the Board 
will consider both the old criteria and the new criteria from 
the August 2002 effective date.  

The veteran's examination at retirement from service shows a 
history of herpes simplex.  The examination did not show that 
the herpes was active.  The veteran received a VA examination 
in September 1998.  The skin and genitals were normal.  A 
December 1998 VA clinical record does show that the veteran 
had three small ulcers on the shaft of the penis just 
proximal to the glans there were consistent with herpes.  The 
veteran received a VA examination in July 2003.  He reported 
that he broke out two to three times per year and he was not 
on chronic suppression.  He said that he was not currently 
broken out.  The diagnosis was history of herpes simplex 
virus II and he was not on any therapy.  

In the veteran's substantive appeal he indicated he had 
frequent flare-ups of herpes and at his hearing at the RO he 
indicated he had the flare-ups approximately seven times per 
year.  At the July 2003 VA examination the veteran indicated 
he broke out two to three times per year.  The medical 
evidence of record since the veteran's discharge from service 
documents only one incident of a flare-up or outbreak of the 
herpes.  In December 1998, three small ulcers on the shaft of 
the penis were noted.  The ulcers were characterized as small 
and on the penis and were on a non-exposed surface or small 
area.  Under the criteria of Diagnostic Code 7806 in effect 
at the time the veteran initiated his claim, (which require a 
showing of exfoliation, exudation or itching, if involving an 
exposed surface or extensive area) these symptoms merit a 
noncompensable disability rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002); 38 C.F.R. § 4.7 (2003).

Turning to the new rating criteria, it is again noted that, 
with the exception of the December 1998 VA clinical record, 
the medical evidence does not show active herpes.  Only the 
December 1998 VA clinical record describes three small ulcers 
on the shaft of the penis.  This record does not provide a 
percentage of the body area affected; however, since the 
ulcers were described as small and on the shaft of the penis, 
it is reasonable to conclude that this involves less than 5 
percent of body area.  In the veteran's substantive appeal 
and at his RO hearing, he indicated he put ointment on the 
herpes outbreaks.  This is a topical therapy.  The July 2003 
VA examination report shows that he was not taking 
suppression therapy although it was available; therefore, 
systemic therapy was not in use.  Since the area of coverage 
of the documented outbreak of herpes was likely less than 5 
percent of body area and the veteran indicated only topical 
therapy was being used, the veteran's herpes most closely 
approximates the requirements for a noncompensable disability 
rating under the revised rating criteria.  This is consistent 
with the noncompensable disability rating assigned which is 
warranted where less than 5 percent of the entire body or 
less than 5 percent of exposed areas are affected, and; no 
more than topical therapy is required during the past 12-
month period.  As at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas are affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period has not been demonstrated, the higher rating is not 
warranted.  

The veteran's herpes is most consistent with a noncompensable 
disability rating under both the original and revised rating 
criteria which is consistent with the disability rating 
assigned.  Accordingly, the preponderance of the evidence is 
against the claim for an increased disability rating for 
herpes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002); 38 C.F.R. §§ 4.7, 4.20, 4.118, 
Diagnostic Code 7806 (2003).

Hypertension

The veteran contends, in essence, that he has hypertension 
that is related to his service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (2003).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

Where a veteran had ninety (90) days or more of continuous 
active service and a hypertension becomes manifest or is 
aggravated to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease or aggravation of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2003).  The provisions of 38 C.F.R. § 3.309(a) were 
revised effective November 7, 2002, to provide that service 
connection may be presumed if a preexisting disability is 
shown to have been aggravated within one year following 
service.  The previous regulation did not contain such a 
provision related to aggravation.  67 Fed.Reg. 67,792 
(November 7, 2002).  As discussed below, there is no 
competent evidence of hypertension within one year of 
discharge from service.  Therefore, there is no prejudice to 
the veteran in the Board considering the revised regulation 
in the first instance.  Bernard v. Brown, 4 Vet.App. 384 
(1993).

The service medical records do not show that the veteran was 
ever diagnosed with hypertension during service.  A September 
1996 clinical record does show a blood pressure value of 
127/93, however, hypertension was not diagnosed.  Other 
service medical records did not show systolic blood pressures 
of 160 or greater, or diastolic blood pressure values of 90 
or greater.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2003) which states that diastolic pressure which is 
predominantly 90mm or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  

The veteran testified at his hearing at the RO that he had 
elevated blood pressures for a year prior to his leaving 
service.  However, with the exception of the single elevated 
blood pressure in September 1996, this is not shown in the 
service medical records.  At retirement from service, the 
veteran denied having had high or low blood pressure.  Blood 
pressure was 137/85 and the vascular system was normal.  
Accordingly, hypertension was not present during service.  
38 C.F.R. § 3.303(a) (2003).

The September 1998 VA examination report shows a diagnosis of 
hypertension. This is the first indication in the record of 
elevated blood pressures or a diagnosis of hypertension 
following service.  VA clinical record entries in March 1998 
show blood pressure values of 130/78 and 130/80.  The medical 
evidence in the record does not relate the hypertension to 
service and the July 2003 VA examination indicates that it 
was highly unlikely that the veteran's hypertension was 
related to service.  Based upon this evidence the Board finds 
that hypertension is not related to service.  38 C.F.R. 
§ 3.303(b), (d) (2003).

The veteran was discharged from service in April 1997.  As 
noted, hypertension was not diagnosed until September 1998.  
VA clinical records dated in March 1998 show blood pressure 
values of 130/78 and 130/80.  Additionally, the veteran 
testified at his hearing at the RO that he did not start 
taking medication for his hypertension until March 1999.  
This was almost two years following service.  The VA examiner 
had this information before him when he concluded that 
hypertension was not likely related to service.  Accordingly, 
there is no evidence of hypertension within one year of the 
veteran's discharge from service and hypertension may not be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309(a) (2003).  


The Board take's note of the veteran's assertion that his 
hypertension is related to service.  He has not asserted that 
he has any special training or knowledge that qualifies him 
to provide competent medical evidence of a nexus between his 
service and current diagnosis.  As a layman, without medical 
training, he is not competent to diagnose the presence of a 
current disability or to relate the presence of any current 
disability to any particular event or period of time; his 
contentions in this regard have no probative value.  An 
appropriate medical expert must identify such a relationship, 
which involves a medical diagnosis (and nexus to service).  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions. See Tirpak v. Derwinski, 2 Vet. App 609, 611 
(1992).

Hypertension was not present in service and any present 
hypertension is not related to service.  Hypertension was not 
present within one year of discharge from service.  
Accordingly, the preponderance of the evidence is against the 
claim for service connection for hypertension.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2003).  

Veterans Claims Assistance Act

During the pendency of the appellant's claims and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  The VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  Additionally, the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2003).  

Review of the record reflects that the appellant was informed 
of the requirements for granting the benefits sought in the 
March 1999 statement of the case, the August 2003 
supplemental statement of the case, and VA letters in May 
2002, July 2002, and August 2003.  The statement of the case, 
supplemental statements of the case, and the August 2003 VA 
letter provided the appellant with a summary of the evidence 
in the record used for the determinations.  Accordingly, the 
appellant was advised of the evidence necessary to 
substantiate the claims.  The May 2002, July 2002, and August 
2003 VA letters advised the appellant of the evidence needed 
to support the claims, the kind of evidence he was 
responsible for obtaining, the evidence VA was responsible 
for obtaining, and that he should indicate whether there was 
additional evidence that he wanted the RO to attempt to 
obtain for the claims or that he should provide the evidence.  
Accordingly, the duty to notify the appellant of what 
evidence he was responsible for obtaining and the evidence VA 
was responsible for obtaining has been satisfied.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
17 Vet. App. 412 (2004). 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), however, amended 
section 5103(b) to provide that the one-year limitation in 
that section should not be construed to prohibit VA from 
making a decision on the claim before the expiration of the 
one-year period.  This section of the Veterans Benefits Act 
of 2003 also provides that nothing in the section should be 
construed to require re-notification or additional 
notification to the claimant.  This amendment is effective as 
if enacted on November 9, 2000.  Consequently, there is no 
defect with the VCAA notice given to the claimant in this 
case. 

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.   

In the present case, the claim was received in 1997, well 
before enactment of the VCAA.  Only after the initial rating 
action was promulgated did the AOJ initially in May 2002 as 
noted above provide initial notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims, what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to notify VA to request 
any additional evidence.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication addressing 
the claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini v. Principi, 17 Vet. 
App. 412, 421 (2004).  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini v. Principi, 17 Vet. App. 412, 421 
(2004).  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The notices provided to the appellant were not given prior to 
the first AOJ adjudication of the claim.  However, the 
content of the notices fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
May 2002 and the July 2002 VCAA notices were provided, the 
AOJ readjudicated the appellant's claims and provided him 
with a supplemental statement of the case.  Therefore, not 
withstanding Pelegrini, to decide the appeal at this time 
would not be prejudicial error to the claimant.  

The veteran's service medical records are contained in the 
claims file and he has received VA examinations.  The veteran 
has provided post retirement service department medical 
records and VA medical records.  Additionally, VA medical 
records have been obtained by the RO.  The appellant has not 
identified additional evidence relevant to his claims that 
has not already been sought and associated with the claims 
file.  Accordingly, the facts relevant to this case have been 
properly developed and there are no further actions necessary 
to comply with the VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 
(2003). 


ORDER

A compensable evaluation for genital herpes is denied.

Entitlement to service connection for hypertension is denied.


REMAND

The Board's May 2003 remand returned the case to the RO for 
additional examination of the veteran.  The remand directed 
that the veteran be examined to determine the nature of any 
right foot, right ankle, right hand, or right shoulder 
disorder, and to provide an assessment of the cervical spine.  
Additionally, the remand directed that the examiner provide 
an opinion as to whether any disorder found was related to 
service.  

The veteran received a VA examination in July 2003.  The 
impression in that examination was that the veteran had right 
hand pain and ankle pain.  However, pain alone without a 
diagnosed underlying condition is not a disability.  Sanchez-
Benitez v. West, 13 Vet.App 282 (1999).  While the 
examination report indicates the hand pain was probably 
related to soft tissue inflammation/strain, it did not 
provide the requested opinion as to whether the disorder was 
related to service.  Additionally, the examination did not 
address whether there was a right foot disorder or a right 
shoulder disorder present that was related to service.  
Furthermore, the examiner did not provide the normal range of 
motion of the cervical spine; an opinion as to the severity 
of any limitation of motion; findings of incoordination, 
weakened movement, and excess fatigability; evidence of pain 
on use; or whether there were additional limits on function 
due to pain on use.  Accordingly, the examination was not 
responsive to the Board's remand.  Therefore, this case must 
be returned to the RO for additional examination of the 
veteran to determine whether he has a right foot, right 
ankle, right hand, or right shoulder disorder, and whether 
any such disorder is related to the veteran's service as well 
as to provide complete findings related to the cervical 
spine.  Stegall v. West, 11 Vet. App. 268 (1998).

On September 26, 2003, new rating criteria for assessing 
disability of the spine became effective.  68 Fed.Reg. 
51,454 (2003).  The veteran is entitled to have his claim 
for an increased rating for his cervical spine disability 
considered under these revised rating criteria.  The RO has 
not considered these new criteria nor has the veteran been 
advised of them.  Accordingly, this case will be returned to 
the RO to advise the veteran of the revised spine rating 
criteria and to consider the claim under the revised rating 
criteria.

Accordingly, further appellate consideration of the veteran's 
claims will be deferred and the case is REMANDED to the RO 
for the following actions:

1.  The RO should request that the 
veteran be scheduled for a VA examination 
of the right foot, right ankle, right 
hand, right shoulder, and cervical spine.  
All appropriate tests and studies should 
be conducted.  

The examiner should determine if the 
veteran has a diagnosed right foot 
disability.  If no such disability can be 
identified, this should be so stated.  If 
a right foot disability is identified, it 
is requested that the examiner provide an 
opinion as to whether is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
right foot disability disorder or disease 
is related to service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  All 
indicated tests should be conducted and 
those reports should be incorporated into 
the examination and associated with the 
claims file.  

The examiner should determine if the 
veteran has a diagnosed right ankle 
disability.  If no such disability can be 
identified, this should be so stated.  If 
a right ankle disability is identified, 
it is requested that the examiner provide 
an opinion as to whether is it more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the diagnosed right ankle disability 
disorder or disease is related to 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  All indicated tests should be 
conducted and those reports should be 
incorporated into the examination and 
associated with the claims file.  

The examiner should determine if the 
veteran has a diagnosed right hand 
disability.  If no such disability can be 
identified, this should be so stated.  If 
a right hand disability is identified, it 
is requested that the examiner provide an 
opinion as to whether is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
right hand disability disorder or disease 
is related to service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  All 
indicated tests should be conducted and 
those reports should be incorporated into 
the examination and associated with the 
claims file.  

The examiner should determine if the 
veteran has a diagnosed right shoulder 
disability.  If no such disability can be 
identified, this should be so stated.  If 
a right shoulder disability is 
identified, it is requested that the 
examiner provide an opinion as to whether 
is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the diagnosed right shoulder 
disability disorder or disease is related 
to service.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  All indicated tests should be 
conducted and those reports should be 
incorporated into the examination and 
associated with the claims file.  

The examiner should conduct an assessment 
of the cervical spine including ranges of 
motion and assessments of pain on motion.  
The examiner should list ranges of motion 
that are considered normal and provide an 
opinion as to the severity of any 
limitation of motion.  The examiner 
should also provide any findings of 
incoordination, weakened movement, excess 
fatigability, evidence of pain on use, or 
whether there were additional limits on 
function due to pain.

All indicated tests and studies, including 
any necessary x-rays, should be 
accomplished and all clinical findings 
should be reported in detail.  Based on a 
review of the claims folder and the 
examination, the examiner is to answer the 
following questions:  What objective 
manifestations of any cervical spine 
disorder are present?  Is there objective 
evidence of cervical pain on motion, 
weakness, excess fatigability, and/or 
incoordination?  Does the veteran 
experience, and if so to what extent, 
functional loss due to painful cervical 
spine motion or weakness, and/or any of 
the other symptoms noted above with 
repeated joint use, and during symptom 
flare-ups?  To the extent possible, please 
express any functional loss in terms of 
degrees of limited joint motion, or joint 
weakness.  The examiner is to address 
whether the veteran's cervical spine 
disorder, when taking into account pain, 
fatigue, and flare-ups etc., causes 
limitation of motion that is best 
characterized as "slight," "moderate," or 
"severe."

The examiner should provide the above 
findings and opinions based on 
examination of the veteran and review of 
the claims file including the service 
medical records.  The examiner should 
also review pages 16 to 23 of the Board's 
May 2003 remand.  The claims file should 
be made available to the examiner for 
review prior to examination of the 
veteran and the examiner must indicate 
that he or she has reviewed the file in 
conjunction with the examination.  .

2.  Following completion of the above, 
the RO should review the veteran's claims 
and determine whether service connection 
for a right foot, a right ankle, a right 
shoulder, and a right hand disorder; and 
an increased rating for degenerative 
joint disease of the cervical spine can 
be granted.  The RO should conduct any 
additional evidentiary development deemed 
appropriate.  In assessing the claim for 
an increased rating for the cervical 
spine, the RO should also consider the 
revised spine rating criteria.  If a 
decision remains adverse to the claimant, 
he and the representative should be 
provided with a supplemental statement of 
the case that also includes the revised 
spine rating criteria and be apprised of 
the applicable time period within which 
to respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



